     Case 3:19-cv-00710 Document 104 Filed 07/02/20 Page 1 of 1 PageID #: 1746



                   IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION


JONATHAN R., et al.,

               Plaintiffs,

v.                                                       Case No.: 3:19-cv-00710


JIM JUSTICE, et al.,

               Defendants.



                                         ORDER

        Pending before the Court is Defendants’ Motion to Compel. (ECF No. 85). A

telephonic hearing on the motion shall take place on Thursday, July 16, 2020 at

10:00 a.m. EDT, before the undersigned United States Magistrate Judge. The number

required to connect to the telephonic motion hearing has previously been provided to

counsel by the Court.

        The Clerk is instructed to provide a copy of this Order to all counsel of record and

any unrepresented party.

                                           ENTERED: July 2, 2020
